Case 1:18-cv-01064-TSE-IDD Document 153 Filed 03/06/20 Page 1 of 2 PageID# 967




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division
__________________________________________
                                           )
WENGUI GUO                                 )
                                           )
      v.                                   )      Case No. 1:18-cv-01064-TSE-IDD
                                           )
BAOSHENG GUO                               )
__________________________________________)

        MOTION FOR THE JUDGMENT TO BE MARKED AS SATISFIED
    ONCE A $12,000 PAYMENT IS MADE INTO THE REGISTRY OF THE COURT

       NOW COMES Defendant-Counterclaimant Baosheng Guo (“Baosheng”), by and through

undersigned counsel, and moves this Court to direct the Clerk to mark the Judgment as satisfied

upon full payment of the $12,000 owed to Wengui Guo directly into the registry of the Court.

       While the parties now appear to agree that $12,000 is the proper amount owed on this

Court’s Judgment(s), efforts to agree on the form of that payment, e.g., appropriate payee(s), and

the prerequisites and timing of a jointly-filed Satisfaction of Judgment(s), remain unresolved. A

copy of counsel’s pertinent emails and attachments (omitting duplicate chain emails), is attached

as Exhibit A. While Wengui’s counsel’s last email did express his belief that these differences

will get resolved, that email also suggests that Baosheng’s counsel should simply reconsider and

accept terms he had previously explained were insufficient. Plaintiffs’ counsel also appears

unwilling to accept any payment made in the name of (or even expressly made on behalf of)

Wengui Guo, in whole or in part. That may or may not relate to Wengui’s situation vis-à-vis his

creditors. But regardless, Court intervention is appropriate at this time. Baosheng has now been

willing for two months to pay the $12,000 he owes, in return for a satisfaction on this Judgment

that he can know will truly be final. Baosheng deserves closure without additional delays. If

this Motion is granted, Baosheng’s attorney will immediately bring an escrow check to the

                                                1
Case 1:18-cv-01064-TSE-IDD Document 153 Filed 03/06/20 Page 2 of 2 PageID# 968




Clerk’s office, and make a $12,000 payment, to any payee(s) as this Court directs. Once the

Judgment is marked satisfied by the Clerk, Baosheng will then promptly file a dismissal of his

appeal with prejudice, in the United States Court of Appeals for the Fourth Circuit.

       WHEREFORE, Defendant Baosheng Guo asks that this motion be granted.

Dated: March 6, 2020                         Respectfully submitted,

                                             ___/s/_Gregory S. Smith______________
                                             Gregory S. Smith (Va. State Bar #90398)
                                             Law Offices of Gregory S. Smith
                                             913 East Capitol Street, S.E.
                                             Washington, D.C. 20003
                                             Telephone: (202) 460-3381
                                             Facsimile: (202) 330-5229
                                             Email: gregsmithlaw@verizon.net




                                                2
